Citation Nr: 1220510	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  06-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1974 to July 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a Decision Review Officer (DRO) at the RO in August 2006.  Transcripts of both hearings are of record.

The Board remanded the case for further action by the originating agency in October 2009.  The case has now returned to the Board for further appellate action.

In a February 2012 letter, the Veteran's representative argued that adjudication of the claim for TDIU was not warranted at the present time as it was intertwined with a pending claim for an increased rating for the Veteran's service-connected right knee disability.  The representative contends that the Veteran filed a notice of disagreement (NOD) in October 1980 in response to a June 1980 rating decision that continued a 10 percent evaluation for the right knee disability.  Review of the record does not establish that a NOD was filed in October 1980; at that time, the Veteran contacted VA and requested "an increased evaluation for my service-connected right knee condition."  This statement was interpreted as a new claim for an increased rating as it did not express dissatisfaction or disagreement with any prior rating decision.  See 38 C.F.R. § 19.113 (1980).  In response, the RO issued a rating decision in December 1980 denying the new claim for an increased rating.  In January 1981, the Veteran stated that he desired reconsideration of the December 1980 decision, and the RO issued a January 1981 rating decision confirming its previous denial of the claim.  Again, the RO did not interpret the Veteran's statement as a NOD, but rather as a request for reconsideration, and issued another rating decision continuing the current evaluation.  No other communication was received from the Veteran for more than four years, until August 1985 when he filed another claim for an increased rating.  It is therefore clear that the Veteran did not file a NOD with respect to the June 1980 or December 1980 rating decisions.
In the alternative, the Veteran's representative contends that an increased rating for a right knee disability was raised at the same time the Veteran applied for TDIU.  The Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, Rice does not require VA to interpret every claim for TDIU as also raising claims for increased ratings.  The Veteran submitted a formal claim for TDIU in January 2005 by completing VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  There is no evidence that a claim for an increased rating for a right knee disability was pending at the time of the TDIU claim, and the TDIU claim itself does not give rise to such a claim.  Thus, the issue before the Board is limited to entitlement to TDIU alone.  

The Board therefore finds that final disposition of the claim for entitlement to TDIU is appropriate at this time as it is not inextricably intertwined with a pending claim for entitlement to an increased rating for a right knee disability.  While a claim for an increased rating for a right knee disability is not currently before the Board, this issue was referred by the Board to the Agency of Original Jurisdiction  (AOJ) in the October 2009 remand.  Neither the Veteran's paper nor virtual file indicate that action has been taken on this claim, and it is therefore once again referred to the AOJ for the appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for right knee traumatic arthritis and a meniscectomy, rated as 20 percent disabling, and a right knee scar, rated as 10 percent disabling.  His combined evaluation for compensation is 30 percent.  Therefore, the Veteran does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a) (2011).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, although the record contains evidence that the Veteran is currently unemployable, it does not establish that his inability to maintain gainful employment is due solely to service-connected disabilities.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 
On his January 2005 claim for TDIU, the Veteran reported that he had graduated high school and completed two years of college.  He also indicated that his employment as a nursing assistant was scheduled to end on January 19, 2005 due to a nonservice-connected left hip replacement.  During the August 2006 hearing, the Veteran testified that he had last worked in January 2005 as a mental health specialist and also had a two year business degree.  

The record establishes that the Veteran is currently unemployable due to nonservice-connected disabilities.  Records from the South Carolina Retirement System show that the Veteran was granted disability retirement benefits due to arthritis of the bilateral hips, bilateral knees, and lumbar and cervical spine.  Because of his reduced functional capacity, the state of South Carolina determined that the Veteran could no longer perform all the job duties of a mental health specialist.  The Veteran also underwent a left hip replacement at the Columbia VA Medical Center (VAMC) on January 19, 2005, the same date he reported that he was unable to continue working.  Following his surgery, the Veteran's VA physician noted that the Veteran's pain and dysfunction in the left hip limited his lifestyle.  The Veteran has also consistently reported that he is unable to work due to arthritis in his hips, knees, and back.  As noted above, the Veteran indicated that he was unable to work due to his left hip on his January 2005 claim for TDIU and he testified in May 2007 that he was unable to work due to problems with arthritis. 

With respect to his service-connected disorders, the medical evidence shows that the Veteran is capable of performing sedentary employment.  The Veteran was provided a VA examination in November 2009 to determine whether he was unemployable due to his service-connected right knee and scar.  During the examination, the Veteran reported that he stopped working in January 2005 as a mental health aid because he had surgery on his left hip.  After examining the Veteran and reviewing his medical history, the VA examiner determined that the Veteran was unemployable for any kind of physical work, but was capable of performing sedentary work, especially in light of his education.  An April 2007 report from the Veteran's private chiropractor is also not indicative of unemployability due to service-connected disabilities.  The Veteran was found to manifest serious diminution in his capacity to carry out daily activities due to his left and right knee pain.  In contrast, the Veteran's nonservice-connected low back disability was found to preclude daily activities.  The Board also notes that the chiropractor considered the Veteran's nonservice-connected left knee when determining the impact of daily activities caused by the service-connected right knee.  

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to service-connected disabilities.  Instead, the evidence of record establishes that the Veteran is unemployable due to nonservice-connected hip, knee, and back disorders.  Nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, specifically notice of the Dingess elements, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the September 2010 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the South Carolina Retirement System.  VA requested records from the Social Security Administration (SSA), but a September 2005 response from SSA indicated that the Veteran's records had been destroyed.  Additionally, the Veteran was provided a proper VA examination in November 2009 in response to his claim for TDIU.  Although the Veteran's representative contends that the examination is inadequate, the Board notes that the opinion of the VA examiner was based on a thorough physical examination of the Veteran, as well as the Veteran's medical records and own statements attributing his unemployability to his left hip.  Although the Veteran also stated that he had difficulties with prolonged sitting, this was not attributed to his service-connected right knee disability and the Veteran denied experiencing any significant flare-ups of right knee symptoms.  There is also no indication in the record that the VA examiner was not qualified to render an opinion regarding the Veteran's employability as the question before the examiner was whether the Veteran was medically capable of employment.

The Board also finds that VA has complied with the October 2009 remand orders of the Board.  In response to the Board's remand, the Veteran was provided a VA examination of his service-connected disabilities to determine whether they rendered him unemployable.  The case was then readjudicated in September 2010.  Therefore, VA has complied with the remand orders of the Board.    

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for TDIU is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


